ORDER
This matter is before the Court on the petition of the Commission on Judicial Performance for approval of its recommendation that a Justice Court Judge be suspended, with pay, pending proceedings on the formal complaint filed against him on April 9, 1993. The Commission makes this recommendation pursuant to the provisions of Article 6, Section 177A of the Constitution of the State of Mississippi, Miss.Code Ann. § 9-19-13 (1972), and the Rules of the Commission on Judicial Performance. The recommendation comes as a result of a vote of the Commission *1023on May 14, 1993, without notice to the Judge and in his absence, as authorized by Rule 7 of the Rules of the Commission on Judicial
Performance.
The Court has reviewed the record and the submissions of the parties. It appears from the record that the vote to recommend interim suspension was four (4) for and two (2) against. Both the Constitution, Art. 6, Sec. 177A, and the Rules of the Commission on Judicial Performance, Rule 3 H., require a vote of two-thirds (⅞) of the membership of the Commission to recommend interim suspension. The Commission membership is seven (7) and, therefore, five (5) affirmative votes are required for suspension. Accordingly, it is hereby,
ORDERED, that the petition of the Commission on Judicial Performance to suspend a Justice Court Judge pending inquiry into the formal complaint filed against him is hereby denied without prejudice to further proceedings in this regard.
ORDERED, this 2nd day of September 1993.
JAMES L. ROBERTS, Jr., J., not participating.